DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on May 18, 2022 , amendments to the claims have been acknowledged.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Blum et al. (WO 2009/095156).
Regarding claim 1, Blum discloses method of operating a fuel cell system, by  determining a polarization curve describing the voltage/current dependency of a fuel cell system [0001]. A polarization curve is determined based on  value pairs of measured values for voltage and current of the fuel cell system, which allows determination of the fuel cell system performance  ([0001];[0004]).  The value pairs are formed from assigned measured values for voltage and current detected over time [0006].  A nonlinear function is used as the approximating function, coefficients of the nonlinear function are  determined in order to determine the polarization curve [0006].  
Blum further discloses the polarization curve 18 may be determined by calculating the coefficients of the polynomial function. A  gradient 36 is determined of the polarization curves 18 describable by the polynomial function in a value range of 0 amperes up to the maximum current 14 to be made available over a prolonged period. If it turns out that the gradient of the polarization curve 18 is lower at every point than a predetermined gradient, the calculated coefficients a3, a2, a1, ao are output 38 [0078].  Examiner notes the gradient 36 representing the polynomial function of the current from 0 amperes up to the maximum allowed current reads on the claimed evaluated  performance  is evaluated based on a evaluated  capacity  of the fuel cell stack that is the chargeable capacity derived from the existing reference voltage with respect to a performance  curve (polarization curve 18) of the predetermined time point. 
Blum further discloses  if the operating state of the fuel cell system is not suitable, in the case of power failure, where during  startup of the fuel cell system when the measured current 14 is less than 80% of the maximum current 14 to be made available over a prolonged period. A recourse is made either to stored coefficients that are input into the memory of the control unit of the fuel cell system [0083]. The polarization curve 18 is  used to determine the power of the fuel cell system at a predetermined minimum voltage, for example 250 volts, below which values must not fall [0091]. Examiner notes the  polynomial function determines if the fuel cell reaches its maximum current, if the current exceeds the maximum current , in the control unit a  recourse is made the stores coefficients (voltage and currents (value pairs 16/17)), therefore reading on the claimed setting by the controller (control unit) a reference voltage (maximum current -voltage)  to be less than an existing reference voltage in a   response to determining  that the performance of the fuel cell stack is degraded. 
Blum further  discloses, see figure 1, shows a diagram 10,  the  voltage 12 of a fuel cell system is plotted on a y-axis and a current 14 is plotted on an x-axis. Measuring sensors of the fuel cell system detect a measured value of the voltage 12 and a measured value of the
current 14 assigned to the voltage 12 (reference voltage) , mutually assigned measured values forming a value pair 16, 17. A polarization curve 18 approximates a selection of
value pairs 16, the selected value pairs 16 representing valid value pairs 16.  Invalid value pairs 17 are not considered when determining the polarization curve 18 describing the voltage/current dependency of the fuel cell system [0062]. Examiner notes that the graph shown in figure 1, shows an electric power derived from an area of a region, defined by a y-axis (voltage) and x-axis (current). Values 16 and 17 represents the measured voltage 12 and current 14 assigned to the voltage 12 (reference voltage). Polarization curve 18 represents the value pairs 16, 17, reading on the claimed performance curve in a current voltage performance curve of the fuel cell stack , referred to as a chargeable capacity. 
Examiner further notes that during  startup of the fuel cell system when the measured current 14 is less than 80% of the maximum current 14,  reads on the claimed reference performance evaluated based on a reference capacity of the fuel cell stack that is the chargeable capacity derived from an initial refence voltage set at a beginning of the life (startup) with respect the performance  curve at the beginning of life  and 

    PNG
    media_image1.png
    469
    524
    media_image1.png
    Greyscale

Blum et al. figure 1
Blum does not disclose setting, by the controller, the reference voltage to a voltage that allows the chargeable capacity to become a predetermined value selected from a range of about 85% to 100% of the reference capacity with respect to the performance curve of the predetermined time point in response to determining that the performance of the fuel cell stack is degraded. 
However, Blum does disclose a  polarization curve 18 that  approximates a selection of
value pairs 16, the selected value pairs 16 representing valid value pairs 16 (current and voltage),  the polarization curve 18 describes  the voltage/current dependency of the fuel cell system [0062]. The polarization curve 18 reads on the claimed performance curve in a current voltage performance curve of the fuel cell stack , referred to as a chargeable capacity. The chargeable capacity is based on the performance curve (polarization curve) the polarization curve is a graph that illustrates  the relationship between the current and voltages of the fuel cell system  at different points.  The polarization curve will change based on the current and voltage of the fuel cell system. Thus, the teaching of a polarization curve- performance curve (i.e. the relationship between the current and voltage of  the fuel cell system) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and varying  the current and/voltage is optimization involving only routine skill in the art. 
In an effort to optimize the role of the polarization curve, it would have been obvious to one having ordinary skill in the art to set, by the controller, the reference voltage to a voltage that allows the chargeable capacity to become a predetermined value selected from a range of about 85% to 100% and/or 100%  of the reference capacity with respect to the performance curve of the predetermined time point in response to determining that the performance of the fuel cell stack is degraded and the evaluated capacity is less than the predetermined value. 
It has been held that when the general conditions are discloses in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (see MPEP 2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention and therefore prima facie obvious. (Claims 1 and 5-6)

Response to Arguments

Applicant’s arguments, filed May 18, 202 , have been fully considered and are persuasive.  The  35 U.S.C. 103 rejection as being unpatentable over Park et al. has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/NIARA TRANT/
Examiner, Art Unit 1722